Case 1:16-cv-06525-PKC-JLC Document 226-1 Filed 01/25/19 Page 1 of 32




     EXHIBIT A
Case 1:16-cv-06525-PKC-JLC Document 226-1 Filed 01/25/19 Page 2 of 32
Case 1:16-cv-06525-PKC-JLC Document 226-1 Filed 01/25/19 Page 3 of 32
Case 1:16-cv-06525-PKC-JLC Document 226-1 Filed 01/25/19 Page 4 of 32




       Dominguez deposition
        transcript page 27
          filed under seal
Case 1:16-cv-06525-PKC-JLC Document 226-1 Filed 01/25/19 Page 5 of 32
Case 1:16-cv-06525-PKC-JLC Document 226-1 Filed 01/25/19 Page 6 of 32




       Dominguez deposition
       transcript pages 36-37
           filed under seal
Case 1:16-cv-06525-PKC-JLC Document 226-1 Filed 01/25/19 Page 7 of 32
Case 1:16-cv-06525-PKC-JLC Document 226-1 Filed 01/25/19 Page 8 of 32
Case 1:16-cv-06525-PKC-JLC Document 226-1 Filed 01/25/19 Page 9 of 32
Case 1:16-cv-06525-PKC-JLC Document 226-1 Filed 01/25/19 Page 10 of 32
Case 1:16-cv-06525-PKC-JLC Document 226-1 Filed 01/25/19 Page 11 of 32
Case 1:16-cv-06525-PKC-JLC Document 226-1 Filed 01/25/19 Page 12 of 32




        Dominguez deposition
        transcript pages 44-46
            filed under seal
Case 1:16-cv-06525-PKC-JLC Document 226-1 Filed 01/25/19 Page 13 of 32
Case 1:16-cv-06525-PKC-JLC Document 226-1 Filed 01/25/19 Page 14 of 32
Case 1:16-cv-06525-PKC-JLC Document 226-1 Filed 01/25/19 Page 15 of 32
Case 1:16-cv-06525-PKC-JLC Document 226-1 Filed 01/25/19 Page 16 of 32




        Dominguez deposition
         transcript page 64
           filed under seal
Case 1:16-cv-06525-PKC-JLC Document 226-1 Filed 01/25/19 Page 17 of 32




        Dominguez deposition
        transcript pages 66-68
            filed under seal
Case 1:16-cv-06525-PKC-JLC Document 226-1 Filed 01/25/19 Page 18 of 32




        Dominguez deposition
        transcript pages 70-71
            filed under seal
Case 1:16-cv-06525-PKC-JLC Document 226-1 Filed 01/25/19 Page 19 of 32
Case 1:16-cv-06525-PKC-JLC Document 226-1 Filed 01/25/19 Page 20 of 32
Case 1:16-cv-06525-PKC-JLC Document 226-1 Filed 01/25/19 Page 21 of 32
Case 1:16-cv-06525-PKC-JLC Document 226-1 Filed 01/25/19 Page 22 of 32
Case 1:16-cv-06525-PKC-JLC Document 226-1 Filed 01/25/19 Page 23 of 32
Case 1:16-cv-06525-PKC-JLC Document 226-1 Filed 01/25/19 Page 24 of 32




       Dominguez deposition
      transcript pages 140-141
           filed under seal
Case 1:16-cv-06525-PKC-JLC Document 226-1 Filed 01/25/19 Page 25 of 32




        Dominguez deposition
         transcript page 153
           filed under seal
Case 1:16-cv-06525-PKC-JLC Document 226-1 Filed 01/25/19 Page 26 of 32




       Dominguez deposition
      transcript pages 157-158
           filed under seal
Case 1:16-cv-06525-PKC-JLC Document 226-1 Filed 01/25/19 Page 27 of 32




       Dominguez deposition
      transcript pages 160-166
           filed under seal
Case 1:16-cv-06525-PKC-JLC Document 226-1 Filed 01/25/19 Page 28 of 32




       Dominguez deposition
      transcript pages 198-199
           filed under seal
Case 1:16-cv-06525-PKC-JLC Document 226-1 Filed 01/25/19 Page 29 of 32
Case 1:16-cv-06525-PKC-JLC Document 226-1 Filed 01/25/19 Page 30 of 32
     Case 1:16-cv-06525-PKC-JLC Document 226-1 Filed 01/25/19 Page 31 of 32
                                  CONFIDENTIAL


                                                                      Page 253

1      State of Missouri
2                                   SS.
3      County of St. Louis
4             I, Randy R. Dunn, a Licensed Certified Court
5      Reporter by the Supreme Court in and for the State
6      of Missouri, duly commissioned, qualified and
7      authorized to administer oaths and to certify to
8      depositions, do hereby certify that pursuant to
9      Notice in the civil cause now pending and
10     undetermined in the City of St. Louis, State of
11     Missouri, to be used in the trial of said cause in
12     said court, I was attended at the offices of
13     Schlichter, Bogard & Denton, 100 South Fourth
14     Street, in the City of St. Louis, State of Missouri,
15     by the aforesaid attorneys; on the 16th day of
16     October, 2018.
17            The said witness, being of sound mind and being
18     by me first carefully examined and duly cautioned
19     and sworn to testify the truth, the whole truth, and
20     nothing but the truth in the case aforesaid,
21     thereupon testified as is shown in the foregoing
22     transcript, said testimony being by me reported in
23     shorthand and caused to be transcribed into
24     typewriting, and that the foregoing page correctly


                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:16-cv-06525-PKC-JLC Document 226-1 Filed 01/25/19 Page 32 of 32
                                  CONFIDENTIAL


                                                                      Page 254

1      set forth the testimony of the aforementioned
2      witness, together with the questions propounded by
3      counsel and remarks and objections of counsel
4      thereto, and is in all respects a full, true,
5      correct and complete transcript of the questions
6      propounded to and the answers given by said witness;
7      that signature of the deponent was not waived by
8      agreement of counsel.
9             I further certify that I am not of counsel or
10     attorney for either of the parties to said suit, not
11     related to nor interested in any of the parties or
12     their attorneys.
13             <%16514,Signature%>
14            --------------------------------------
15                Randy R. Dunn RPR, CRR, CCR No. 193
16
17
18
19
20
21
22
23
24


                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
